Citation Nr: 1216063	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which awarded an increased disability rating of 20 percent for the service-connected bilateral hearing loss, effective as of the date of the claim.

In April 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims file. 

In November 2011, the Board denied an increased rating in excess of 10 percent for tinnitus and remanded the hearing loss claim for further development.  Further development remains necessary and the issue of a disability rating greater than 20 percent for bilateral hearing loss is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay for remand, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Subsequent to the Board's remand in November 2011, that same month the Veteran submitted a statement asserting that he had "numerous" hearing tests from the Corpus Christi Army Depot Dispensary, which show severe hearing loss.  The Veteran submitted two consent forms to obtain treatment records for Dr. P. L. and Dr. I. F.  These records should be associated with the claims file.  Further, the claims file reflects that the Veteran received Worker's Compensation in April 2008 for bilateral hearing loss.  Records associated with this award should be added to the folder.  

Lastly, as the evidence suggests a material change in the disability since the Veteran was last examined by VA in October 2008, a reexamination is necessary under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility, to include the Corpus Christi Army Depot Dispensary, treatment records from Dr. I.F. and Dr. P.L., and records associated with his Worker's Compensation award in April 2008.  Ask the Veteran to provide any written authorization necessary for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his service-connected bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning.

The examiner is asked to interpret the findings of the private audiometry report in March 2011 by providing puretone threshold results.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


